Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Damian Jackson on 10/12/2021.

The application has been amended as follows: 
IN THE CLAIMS
1) In claims 1, 3 and 5 replace --near-- with --proximate--.

END OF AMENDMENT

The amendment is made to remove the relative term which would cause an issue under 112.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the novel and non-obvious feature of the invention is the outlet end of the internal passage being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745